DETAILED ACTION
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The amendments filed 4/21/2022 are acknowledged. Claims 53-54 are new.
Claims 3, 7-14, 16-46 and 53-54 are under examination.
Claims 1, 2, 4, 5, 47 and 51-52 have been a cancelled.

Information Disclosure Statement
The IDS filed 11/24/2021, 4/14/2020 and 4/17/2019 have been considered by the Examiner.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/396621 filed 9/19/2016 is acknowledged.

Claim Election/Restriction
Election without Traverse
Applicant’s election without traverse of Group II in the reply filed on 4/21/2022 in is acknowledged.
Claims 1, 2, 4, 5, 47 and 51-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/21/2022.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3, 7, 8, 11-14, 17, 46, and 53-54 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4, 8-10, 11, and 23 of US 8,630,833 (‘833) in view of Albitar et al. (US 2016/0169786).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims are drawn to the same method for diagnosis cancer by mapping test and reference points in n-dimensions. The ‘833 Patent is deficient in teaching using support vector machines to define multidimensional boundaries. However, Albitar et al. teach SVM to classify flow cytometry data (Abstract, par. 0008, 0010-12) into population clusters by creating hyperplanes (i.e. multidimensional boundaries). Using the KSR standard of obviousness, combining the ‘833 Patent and Albitar et al. would yield the predictable result of the instantly claimed invention. 
Claims  3, 7, 46, and 53-54 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US 9,880,155 (‘155) in view of Albitar et al. (US 2016/0169786). Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims are drawn to the same method for diagnosis cancer by mapping test and reference points in n-dimensions. The ‘155 Patent is deficient in teaching using support vector machines to define multidimensional boundaries. However, Albitar et al. teach SVM to classify flow cytometry data (Abstract, par. 0008, 0010-12) into population clusters by creating hyperplanes (i.e. multidimensional boundaries).  Using the KSR standard of obviousness, combining the ‘155 Patent and Albitar et al. would yield the predictable result of the instantly claimed invention. 
Claims  3, 7, 11, 46, and 53-54  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7, 8, 9 and 15-16 of US 15/847,569 (‘569) in view of Albitar et al. (US 2016/0169786).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the copending have only minor differences encompassed by the instant generic claims. Application ‘569 is deficient in teaching using support vector machines to define multidimensional boundaries. However, Albitar et al. teach SVM to classify flow cytometry data (Abstract, par. 0008, 0010-12) into population clusters by creating hyperplanes (i.e. multidimensional boundaries).  Using KSR standard of obviousness, combining Application ‘569 and Albitar et al. would yield the predictable result of the instantly claimed invention. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3, 7-14, 16-46 and 53-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 1: Process, Machine, Manufacture or Composition
Claims 3, 7-14, 16-45 are drawn to a method.
Claims 53-54 are drawn to a system comprising memory, circuitry and process.
Claim 46 is drawn to a computer program on computer readable media. It is noted that a transitory signal such as a carrier wave, or a program, per se, is not a statutory category of invention, as set forth in In re Nuijten. A review of the specification does not show a definition of computer readable media that excludes an embodiment that is information in a signal. As such, an embodiment of the claims read on non-statutory subject matter (In re Nuijten 84 USPQ2d 1495 (2007)). The applicants may overcome the rejection by 1) amendment of the claims to be limited to physical forms of computer readable storage media described in the specification or 2) by amending the claimed subject matter to be limited to “non-transitory”, see the notice regarding Computer Readable Media (1351 OG 212 (23 February 2010)).

Step 2A Prong One: Identification of an Abstract Idea
The claims recite:
1. Mapping each cell in a normal set of biological cells to a corresponding point in an n-dimensional space using a first protocol. This step reads on a mental process or mathematics of correlating points in coordinate space and is therefore an abstract idea.
2. Defining a centroid line and radii for a set of reference clusters in the n-dimensional space based on the mapping. This step reads on a mental process or mathematics of setting a radii parameter and is therefore an abstract idea.
3. Mapping each cell in a test set of biological cells to a corresponding point in the n-dimensional space. This step reads on a mental process or mathematics and is therefore an abstract idea.
4. Comparing the test set of points to the set of reference clusters including defining one or more multidimensional boundaries in the n-dimensional space using support vector machines. This step of defining boundaries reads on a mental process or mathematical concept and is therefore an abstract idea. The limitation of “using support vector machines” is recited broadly and tangentially; a support vector machine is merely a mathematical algorithm as described by Cortes and Vapnik (Machine Learning, vol. 20 (1995) pages 273-297) who teaches using support vectors to define a margin (i.e. a boundary) between two classes (see page 275, Figure 2 ). Cortes and Vapnik teach the corresponding mathematical equations solved (page 275-276, Example). 
5. Diagnosing cancer based on the comparing of the test set of points to the reference set. This step reads on a mental process and is therefore an abstract idea.
Claims 7-10 appear to describe how the cell data was generated. The method of claim 3 does not recite specific steps for performing a protocol and merely recites using a protocol. Therefore claims 7-10 read on a process performed before the claimed method, i.e. methods that may have been performed to create the cell set data that is used in the method of claim 3. The claims therefore merely characterize the cell data. Also see the 112(b) rejection below.
Claims 11-14 and 16-46 recite steps further limiting the abstract idea and are also judicial exceptions.
Step 2A Prong One: Identification of a Natural Correlation
	Claim 3 recites comparing a test set of points to a set of reference clusters and diagnosing cancer based on the comparing of the test set of points to the reference cluster. This is a natural correlation between cells in a sample and a disease state, i.e. diagnosis of cancer. The recited test set of points is intended to represent data taken from biological cells that are compared to a reference data set. The process set forth herein correlates sample data to a disease which is a recognition of a natural principle, i.e. a natural correlation, and a judicial exception.
Step 2A Prong Two: Consideration of Practical Application
The claims result in a step of diagnosing which is an abstract idea and do not recite additional elements that integrate the judicial exception into a practical application, as in claim 3. 
Claims 46 and 53-54 result in generating a digital image based on the comparison which reads on outputting the results of a calculation and an extra solution activity as per MPEP 2106.05(g).
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claimed method also recites "additional elements" that are not limitations drawn to an abstract idea. 
1. Claims 7-10 are dawn to a protocol of exposing cells to reagents, measuring fluorescent intensity, and staining cells with markers listed in claims 8, 9 and 10.
In an alternative embodiment to characterizing the data, claims 7-10 recite physical steps that are tangential to the claimed method of mapping test set data to normal set data in n-dimensional space. The recited markers are all routine, conventional and well understood antibody markers used in flow cytometry as evidenced by at least Rezaei et al. (Abstract, page CR361, Tables 1, 2 and 3)
2. Claim 17 recites training a support vector machine to generate a multidimensional boundary. In an alternative embodiment to being an abstract idea, training may include training with a computer. However training support vector machines are well known, routine and conventional as evidenced by Albitar et al. (US 2016/0169786)
3. Claims 53-54 recite a memory and processor which are generic computer structures that serve to perform generic computer functions that are well-understood, routine, and conventional.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 	 

Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 7-14, 16-46 and 53-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3, 46, 53 and 54 recite mapping each cell in a test set to a corresponding point in an n-dimensional space “using a defined protocol.” It is not clear how the limitation “using a defined protocol” is intended to further limit the claim. There are no specific steps recited as part of the protocol. While a process of mapping cells to points is not necessarily unclear, the limitation becomes unclear because how the recited protocol is used is unclear. Applicant is advised to delete “using a defined protocol” or recite the steps being performed by the protocol. 
Claims 7-10 recite “the method of claim 3 wherein a protocol comprises” exposing cells to reagents, measuring fluorescence and staining a cell. It is not clear how these limitations are intended to further limit the method of claim 3. Claim 3 is drawn to mapping cell data to n-dimensional points and analyzing that with comparisons. It is unclear how the steps of  exposing cells to reagents, measuring fluorescence and staining a cell would further limit said method of claim 3. Claim 3 recites mapping using “a first protocol” however it is not clear if “a protocol” of claims 7-10 refers to the protocol used in claim 3 to perform mapping and how the two recited protocols (in claims 3 and 7) are related.
Claim 3, step two, recites “the mapping of the normal set of points in the n-dimensional space.” However, the previous step maps cells in a normal set to corresponding points and there is no actual step of mapping a normal set of points. Therefore there is lack of antecedent basis support for “the mapping of the normal set of points.” It is not clear if “the mapping of the normal set of points” is referring to an additional step or to the step where a normal set of cells are mapped to points. The second step will be interpreted as “defining a centroid line and radii … based on the normal set of points”. Applicant is advised to clarify as needed.
Claim 3 recites wherein one of “the defining of the centroid line and radii for the set of reference clusters and the comparing the test set of points to the set of reference clusters includes…” It is not clear what is being selected as “one of ” in this clause. Is it either “the defining of the centroid line and radii” versus “the comparing the test set of points”? Or is it defining of the centroid line or radii? Clarification is needed.
Claim 32, step two, recites “the respective tangential intersection point on the centroid line.” There is lack of antecedent basis support for this limitation in the claim. The previous step recites a tangential intersection point between the respective data point and the centroid line. There is no intersection point on the centroid line and therefore the limitation is unclear. Claims 36, 40 and 43 recite the same limitations that are also unclear.
Claim 33 recites generating one or more float arrays. It is not clear how this step is intended to limit the method of claim 3. There is no apparent relationship between generating float arrays and the method of claim 3.
Claims 36, 40 and 43 recite “normal radii determined for each cluster.” The method of claim 3 recites defining radii for a set of reference clusters but the method does not recite steps of determining normal radii for each cluster and therefore is it unclear if a step of determining normal radii for each cluster is intended.
Claim 37 recites “the normal data set which are classified as being in the cluster.” There is lack of antecedent basis support for this limitation in the claim. The previous steps do not include classifying normal data in a cluster. Also, it is not clear which cluster “the cluster” is referring to because claims 3 and 36 recite a plurality of reference clusters.
Claim 37 is further unclear because it recites “wherein determining a frequency of cells in a cluster..” It is unclear how this limitation further limits claims 3 and 36. Neither claim 3 or 36 from which 37 depends includes a step of determining frequency of cells in a cluster. It is therefore not clear what step claim 37 is limiting and if the method is intended to include a step of determining frequency of cells.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 3, 7-14, 16-46 and 53-54 are rejected under 35 U.S.C. 103(a) as being unpatentable over Loken et al. (US 2006/0263833) in view of Albitar et al. (US 2016/0169786).
Loken et al. teach mapping each cell in the normal set of biological cells to a corresponding point in an n-dimensional space based at least in part on the measured plurality of fluorescence intensities of the cell in the normal set of biological cells, wherein the corresponding points form a normal set of points (par. 0008)(i.e. mapping each cell in a normal set of biological cells to a corresponding point in an n-dimensional space using a first protocol, wherein the corresponding points form a normal set of points), as in claim 3.
Loken et al. teach a process of diagnosing a test set of biological cells with a normal set of cells wherein a centroid and radius are defined for a set of clusters in an n-dimensional space corresponding to a normal maturation for a cell lineage in a normal set of cells (Abstract)(i.e. defining a centroid line and radii for a set of reference clusters in n-dimensional space based on mapping of normal points, wherein a cluster corresponds to a maturation level of cell lineage), as in claim 3. 
Loken et al. teach (par. 0008) exposing each cell in a test set of biological cells to the plurality of reagents using the first protocol; measuring a corresponding plurality of fluorescence intensities of each cell in the test set of biological cells using the second protocol; mapping each cell in the test cell of biological cells to a corresponding point in an n-dimensional space based at least in part on the measured plurality of fluorescence intensities of the cell in the test set of biological cells, wherein the corresponding points form a test set of points; and comparing the test set of points to the set of normal clusters; Loken  et al. tech that the method diagnoses cancer (par. 0008), as in claims 3, 7, 11, 46 and 53-54.
Loken et al. teach immunofluorescent markers (par. 0037)  and cell surface markers for antibodies (par. 0037-0038); CD34 and SSC are taught (par. 0085) as listed in claims 8-10.
Loken et al. teach (par. 0178) that individual clusters may also be broken down into subclusters, which can be defined and analyzed (i.e. which makes obvious sets of biological cells are a subset), as in claims 11-12.
Loken et al. teach a Cartesian coordinate display (par. 0012) and using color (par. 0183), as in claims 13 and 14.
Loken et al. teach a centroid line with branches (par. 0122), as in claim 16.
Loken et al. teach hyperellipsoids (claim 23 of Loken et al.), as in claim 17.
Loken et al. teach (par. 0182) smoothing algorithms, including averaging and filtering algorithms to smooth the representation of the data; a portion of one cluster could be averaged; Loken et al. teach that it may be known that the average maturation level for a portion of a particular cluster is a significant indicator of whether a test sample is normal, but that individual variances over that portion of the cluster are not significant (i.e. which makes obvious determining a normalization vector for a population or patient data set and adjusting data), as in claims 19, 20, 30, and 31.
Loken et al. teach a boundary in the n-dimensional space (par. 0132)(i.e. assessing a multidimensional boundary) employed for a defined normal centroid line; Loken et al. teach that the boundary (normal radius) may be fixed or can vary (par. 0132)(i.e. which makes obvious adjusting the boundary), as in claims 21, 23 and 24.
Loken et al. teach classifying points based on distance from a normal and abnormal cluster (par. 0161), as in claim 22.
Loken et al. teach filtering data (par. 0096)(i.e. which makes obvious filtering classified cells of a test set of cells), as in claim 25.
Loken et al. teach collecting specimens (i.e. a population of interest) from individuals and comparing data with a patient with abnormality (i.e. test patient)(par. 0168), as in claim 27.
Loken et al. teach determining the mean fluorescence intensity of antibody markers of reference individuals and standard deviation fluorescence units (par. 0187)(i.e. determining mean reference intensities) and quantifying the centroid line (i.e. which makes obvious determining a radius based on the determined standard reference mean), as in claims 28-29.
Loken et al. teach a float array (par. 0107) wherein an array is synonymous with a vector and makes obvious generating  a vector of cell parameters and reference population parameters; Loken et al. teach a reference normal population (par. 0005), as in claims 33, 34 and 35.
Loken et al. teach determining percentages of cells at different maturation levels (par. 0185), as in claim 41.
Loken et al. teach the normal radius (par. 0132)(i.e. determining and retrieving normal radii), as in claims 38-39 and 42.
Loken et al. teach statistical mechanical methods for analyzing points in multidimensional space, including distance between points (par. 0108); a clustering algorithm DBSAN (par. 0109) that determines clusters based on density, including removing noise (par. 0110)(i.e. subtraction vector for a filtering component); determining a centroid line is taught (par. 0145). Using the standard provided under KSR, the methods of Loken et al. make obvious the statistical and mathematical analysis of data distributions and statistical analysis of clusters recited in claims 32, 36, 37, 40  and 43-45. One of ordinary skill in the art is also a person of ordinary creativity and not an automaton and would be able to fit well know statistical analysis techniques to analyze cluster data.
Loken et al. make obvious a display (par. 0012, 0024-002), as in claims 43, 46 and 54.
Loken et al. do not teach using support vector machines to define multidimensional boundaries in n-dimensional space, as in claims 3, 18, 26, 46 and 53-54.
Albitar et al. teach applying support vector analysis to high dimensional flow cytometry data to classify the data into different subpopulations (i.e. identifying a population of interest)(Abstract, par. 0008, 0010, 011); Albitar et al. teach using support vector machines to create a hyperplane in a high-dimension (par. 0012, 0014)(i.e. defining one or more multidimensional boundaries in the n-dimensional space using support vector machines), as in claims 3, 18, 26, 46 and 53-54.
Albitar et al. teach that their support vector system allows a user to train it to designate normal versus abnormal (par. 0019)(i.e. training the support vector machine to generate a multidimensional boundary in the n-dimensional space and identify reference population of cells of interest), as in claim 18.
Applying the KSR standard of obviousness to Loken et al. and Albitar et al. is  concluded that the combination of the references represents a combination of known elements which yield the predictable result.  At the time of invention, a practitioner could have combined the teachings of Loken et al. for clustering high dimensional flow cytometry data from a patient sample to a reference set of clusters with the method of Albitar et al. which uses support vector machines to create a hyperplane between what the SVM determines to be different clusters (classes) of data. The predictable result of comparing test points to reference points using SVM to diagnose cancer would be achieved. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-7035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635